Vanguard Capital Opportunity Fund Vanguard Energy Fund Vanguard Health Care Fund Vanguard International Explorer TM Fund Vanguard PRIMECAP Fund Vanguard Selected Value Fund Important Information About Investor Share Minimums Effective immediately, the minimum investment to open and maintain an account in the Funds Investor Shares has been lowered from $25,000 to $3,000. Vanguard reserves the right, without notice, to increase or decrease the minimum amount required to open or maintain a fund account or to add to an existing account. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 52 052011
